F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                           JAN 29 1997
                             FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    RUTH E. SPARKS,

                Plaintiff-Appellant,

    v.                                                   No. 96-6191
                                                   (D.C. No. CIV-95-747-T)
    SHIRLEY S. CHATER, Commissioner                      (W.D. Okla.)
    of Social Security Administration, *

                Defendant-Appellee.




                             ORDER AND JUDGMENT **



Before PORFILIO, BALDOCK, and HENRY, Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

*
      Effective March 31, 1995, the functions of the Secretary of Health and
Human Services in social security cases were transferred to the Commissioner of
Social Security. P.L. No. 103-296. In the text we continue to refer to the
Secretary because she was the appropriate party at the time of the underlying
decision.
**
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
argument. See Fed. R. App. P. 34(f) and 10th Cir. R. 34.1.9. The case is

therefore ordered submitted without oral argument.

      Claimant Ruth E. Sparks appeals from an order of the district court

affirming the final decision of the Secretary of Health and Human Services

denying her application for social security disability insurance benefits. Claimant

contends that she has been disabled since October 1991 due to pain associated

with arthritis and fibromyalgia and due to chronic fatigue. The administrative law

judge (ALJ) denied benefits at step four of the five-part sequential process for

determining disability. See Williams v. Bowen, 844 F.2d 748, 750-52 (10th Cir.

1988)(discussing five-step process). The ALJ determined that claimant had the

residual functional capacity to return to her past sedentary work as a receptionist

and that she was therefore not disabled. The Appeals Council affirmed, making

the ALJ’s determination the final decision of the Secretary.

      We review the Secretary’s decision to determine whether it is supported by

substantial evidence and whether the correct legal standards were applied.

Castellano v. Secretary of Health & Human Servs., 26 F.3d 1027, 1028 (10th Cir.

1994). Substantial evidence is adequate relevant evidence that a reasonable mind

might accept to support a conclusion. Richardson v. Perales, 402 U.S. 389, 401

(1971).




                                         -2-
      On appeal, claimant contends that the ALJ failed to adequately develop the

record concerning her subjective complaints because the hearing was too brief,

he limited her testimony regarding her pain, and he did not question her

concerning the effects of her chronic fatigue. An ALJ has a duty to develop the

record and learn the claimant’s version of the facts, but the length of the record is

not dispositive of whether the ALJ fulfilled this duty. Thompson v. Sullivan, 987
F.2d 1482, 1492 (10th Cir. 1993). The key inquiry is whether the ALJ developed

the record sufficiently to reflect the nature of the claimant’s impairments, the

on-going treatments and medications the claimant is receiving, and the impact of

the impairments on the claimant’s daily activities. Id. We have reviewed the

record, which includes claimant’s statements regarding her subjective complaints

in addition to her hearing testimony, and conclude that the ALJ adequately

developed the record. See also Born v. Secretary of Health & Human Servs., 923
F.2d 1168, 1172 (6th Cir. 1990) (rejecting contention ALJ failed to develop

record where, inter alia, claimant failed to indicate what information or evidence

would have been produced by further questioning).

      Claimant also contends that the ALJ improperly evaluated her credibility

regarding her subjective complaints. We conclude that the ALJ’s credibility

assessment was adequately linked to substantial evidence in the record and met




                                          -3-
the requirements set forth in our cases such as Kepler v. Chater, 68 F.3d 387,

390-91 (10th Cir. 1995).



      The judgment of the United States District Court for the Western District of

Oklahoma is AFFIRMED.



                                                    Entered for the Court



                                                    Bobby R. Baldock
                                                    Circuit Judge




                                        -4-